DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application with preliminary amendment filed on 10/28/2019, in which, claim(s) 1-22 are pending. Claim(s) 1 and 22 are independent.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 and 06/02/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 10/28/2019 are accepted by The Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 22 recites “System for registering an electronically stored digital document” in the preamble and "which system comprises a centralized or distributed server”, in the claim body. As recited in the body of the claim, the claimed system lacks a structural component because the server can be implemented as software only. Therefore, Claim 22 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101 such as “one or more hardware processors”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6-8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Armin Ebrahimi (US 2016/0328713 A1) in view of MOSS-PULTZ et al. (US 2016/0300234 A1).
Regarding Claim 1, Ebrahimi discloses Method for an electronically stored digital document ([0021], “the identification card 102 may also take a physical or a digital form”), comprising the steps of 
a) providing to an owning party a digital document ([0021], “identification card 102”) and a private ownership key ([0025], “the private key of the user”), which private ownership key is a private key in an asymmetric cryptographic key pair also comprising a corresponding public ownership key ([0025], “The public key is paired with an associated private key as is conventional when generating such keys using an RSA encryption algorithm”); 
b) calculating a digital document hash value based upon the document ([0026], “hashing the input data (e.g., personal information collected) to provide or generate a hash value”); 
c) the owning party using the private ownership key to calculate, based upon the said digital document hash value, a digital document signature of the document ([0026], “Hashing logic 120 passes the hash value to digital-signature logic 121, which performs a digital signature on the hash value, using the private key on the input device”); 
d) in a centralized or distributed server function or database ([0028], “the public storage facility 128 can take the form of a block chain or any other public or private distributed database”), digitally storing in an electronic digital document storage not the document ([0025], “As shown in operation 119b, this encrypted data can then be stored locally”), but the document signature as well as the public ownership key and the document hash value ([0027], “transmit the digitally signed hash value and the public key to a public storage”, [0029], “a digital signature, created using a private key paired with a public key, before transmission, optionally along with the public key, from the input device (e.g., a user's smartphone) 112 to the public storage facility 128 for storage”, i.e. document is stored locally not in the public storage).  
Ebrahimi does not explicitly teach but MOSS-PULTZ teaches
registering an digital document ([0068], “Referring to FIG. 3A, the example begins with transaction #1 in which user #1, "Amanda", registering a new asset in the Bitmark system by creating a new Asset Record”); 
the digital document storage is an digital document register (FIG. 3A shows a register with asset record 150).
Ebrahimi and MOSS-PULTZ are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MOSS-PULTZ with the disclosure of Ebrahimi. The motivation/suggestion would have 

Regarding Claim 2, the combined teaching of Ebrahimi and MOSS-PULTZ teaches wherein step d) further comprises storing in the document register also a hash value of a first version of the document and a document version number of the document (Ebrahimi, [0027], “transmit the digitally signed hash value (of a first version of the document) and the public key to a public storage”, “receive back from the public storage facility 128 a transaction number 132”, as the document version number, MOSS-PULTZ, FIG. 3A shows a register).  

Regarding Claim 3, the combined teaching of Ebrahimi and MOSS-PULTZ teaches wherein step d) further comprises storing in the document register (MOSS-PULTZ, FIG. 3A shows a register) also a unique transaction identifier (Ebrahimi, [0027], “receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key”).  

Regarding Claim 6, the combined teaching of Ebrahimi and MOSS-PULTZ teaches e) the owning party using the private ownership key to calculate a digital verification signature of a piece of digital verifying information (Ebrahimi, [0047], “This verification process is depicted in FIGS. 2B-1 and 2B-2.”, “Then the hash value key using digital -signature logic 121 to create digitally signed hash value "XYZ", in operation 2”); 
f) the owning party providing to a verifying party the verification signature (Ebrahimi, [0048], “FIG. 2B-2 shows how a digitally signed hash value is verified after being retrieved along with the public key of the user from the public storage facility”); 
g) using the public ownership key to verify both the verification signature and the document signature; and h) in case the verifications in step g are positive, acknowledging the document (Ebrahimi, [0046], “The retrieved signed hash value, the generated hash value, and the retrieved or obtained public key might then be input to verifying logic 273 for verification (e.g., through a " verify" function call to an RSA algorithm), which outputs a "true" value if the two hash values are the same and the public key is associated with the signature”).

Regarding Claim 7, the combined teaching of Ebrahimi and MOSS-PULTZ teaches wherein the document register (MOSS-PULTZ, FIG. 3A shows a register) does not comprise information regarding the identity of the owning party (Ebrahimi, [0027], “transmit the digitally signed hash value and the public key to a public storage”, [0029], “a digital signature, created using a private key paired with a public key, before transmission, optionally along with the public key, from the input device (e.g., a user's smartphone) 112 to the public storage facility 128 for storage”, i.e. document is stored locally not in the public storage, i.e. the register), and in that step e) is preceded by a step in which the verifying party electronically queries the owning party regarding ownership status of the document in question (Ebrahimi, 

Regarding Claim 8, the combined teaching of Ebrahimi and MOSS-PULTZ teaches wherein in a separate step it is verified that the owning party has access to the document by calculating a verification hash value based upon the document, using a hash function which is known by the verifying party, and the verifying party verifying the verification hash value (Ebrahimi, [0046], “The retrieved signed hash value, the generated hash value, and the retrieved or obtained public key might then be input to verifying logic 273 for verification (e.g., through a " verify" function call to an RSA algorithm), which outputs a "true" value if the two hash values are the same and the public key is associated with the signature”).

Regarding Claim 22, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.

Claims 4-5, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Armin Ebrahimi (US 2016/0328713 A1) in view of MOSS-PULTZ et al. (US 2016/0300234 A1) further in view of Colin Wilson Reid (US 2009/0019549 A1).
Regarding Claim 4, the combined teaching of Ebrahimi and MOSS-PULTZ does not explicitly teach but Reid teaches wherein step d) further comprises storing in the document register also a public version key, which public version key is a public key in an asymmetric cryptographic key pair also comprising a corresponding private version key, and in that the private version key is comprised in the document ([0002], “create a new version of the document and sign the new version with a private (version) key”, [0061], “the keys may include published (i.e., not encrypted) public keys”, [0066], “the security principal may sign the document using the private (version) key w1 encrypted in the security data 515 identified by the document”, i.e. comprised in the document).
Ebrahimi, MOSS-PULTZ and Reid are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reid with the combined teaching of Ebrahimi and MOSS-PULTZ. The motivation/suggestion would have been to update and validate documents secured cryptographically (Reid, [0002]).

Regarding Claim 5, the combined teaching of Ebrahimi, MOSS-PULTZ and Reid teaches wherein a current version of the document is not a first version (Reid, [0002], “a new version of the document), wherein the method further comprises a 2verification step in which the owning party is requested to produce a signature of a piece of verification information using a private version key comprised in a previous version of the document, and wherein step d) is not performed unless a public version key stored in the document register with respect to said previous version of the document (Reid, [0052], “During validation, it may be determined that an observer signature was needed when the new document was created. If so, the signature may be verified by obtaining its public key version”, [0067], “compare the decrypted signature of the document 510 with the hash of the document”).

Regarding Claim 9, the combined teaching of Ebrahimi and MOSS-PULTZ teaches wherein the method comprises performing steps b) and c) using the document, so as to produce a digital document hash value and a digital document signature, and 3digitally storing in the register not the document, but the document signature as well as the public ownership key and the document hash value ([0026], “hashing the input data (e.g., personal information collected) to provide or generate a hash value”, “Hashing logic 120 passes the hash value to digital-signature logic 121, which performs a digital signature on the hash value, using the private key on the input device”, [0027], “transmit the digitally signed hash value and the public key to a public storage”, [0029], “a digital signature, created using a private key paired with a public key, before transmission, optionally along with the public key, from the input device (e.g., a user's smartphone) 112 to the public storage facility 128 for storage”, i.e. document is stored locally not in the public storage, MOSS-PULTZ, FIG. 3A shows a register)
The combined teaching of Ebrahimi and MOSS-PULTZ does not explicitly teach but Reid teaches the additional steps of amending the document ([0035], “modifying or validating a document”) and thereafter the amended document, a digital amended document hash value and a digital amended document signature.
Ebrahimi, MOSS-PULTZ and Reid are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary 

Regarding Claim 10, the combined teaching of Ebrahimi, MOSS-PULTZ and Reid teaches wherein the document is associated with all amendments of the document in the register, and wherein the information stored for the document and all amendments of the documents are retained in the register when storing an additional amendment of the document (Ebrahimi, [0026], [0027], [0029], MOSS-PULTZ, FIG. 3A, and Reid, [0035]).

Regarding Claim 11, the combined teaching of Ebrahimi, MOSS-PULTZ and Reid teaches wherein for each document and document amendment, a respective time stamp is additionally stored in the register (MOSS-PULTZ, [0079], “information provided during creation of the corresponding Asset Record 150, and the current date and time”, Reid, [0049], “the time the update was made”).

Regarding Claim 12, the combined teaching of Ebrahimi, MOSS-PULTZ and Reid teaches wherein the time stamp comprises or is calculated based upon a time stamping signal value calculated based upon a publicly available information source and using a one-way function (MOSS-PULTZ, [0079], time”, Reid, [0049], “the time the update was made”).

Regarding Claim 13, the combined teaching of Ebrahimi, MOSS-PULTZ and Reid teaches wherein the method further comprises a repeated step in which a digital register signature is calculated based upon the register, and wherein the register signature is publicly published (Ebrahimi, [0026], [0027], [0029]).

Regarding Claim 14, the combined teaching of Ebrahimi, MOSS-PULTZ and Reid teaches wherein the digital register signature is calculated additionally based upon a piece of public information which is calculated based upon a publicly available source of information and using a one-way function (Ebrahimi, [0026], [0027], [0029]).

Regarding Claim 15, the combined teaching of Ebrahimi, MOSS-PULTZ and Reid teaches wherein a new asymmetric ownership key pair is provided and used for said amended document (Reid, Abstract, “create a new version of the document and sign the new version with a (new) private key”).

Regarding Claim 16, the combined teaching of Ebrahimi, MOSS-PULTZ and Reid teaches wherein the document amendment is a change of document ownership to a different owning party, and wherein the method comprises the additional step of providing the new private ownership key to the different owning party (Reid, [0076], “A security principal may have authorization to change other access rights when creating a new document version. For example, a security principal may have owner rights in a document and may be allowed to change the security principals and other entities that are associated with the document and how they are able to access the document”, [0077], “An (new) owner security principal may make these changes and sign the new document and security data with its private owner key”).

Regarding Claim 17, the combined teaching of Ebrahimi, MOSS-PULTZ and Reid teaches wherein a document amendment is a document cancellation, wherein no further document amendments are allowed after such a document cancellation (MOSS-PULTZ, [0086], “to delete or redact Personal Data”, [0111], “removing them from the available pool”).

Claims 18, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Armin Ebrahimi (US 2016/0328713 A1) in view of MOSS-PULTZ et al. (US 2016/0300234 A1) further in view of Lavender et al. (US 2017/0272253 A1).
Regarding Claim 18, the combined teaching of Ebrahimi and MOSS-PULTZ does not explicitly teach but Lavender teaches wherein the document is a plain text document (Lavender, [0032], “original data (e.g., plaintext)”, [0113], “all of this information may be included as plain text”).
Ebrahimi, MOSS-PULTZ and Lavender are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding Claim 19, the combined teaching of Ebrahimi, MOSS-PULTZ and Lavender teaches wherein the document comprises information regarding the owning party identity; a time stamp; the public ownership key; the document signature; and/or the document hash value (Ebrahimi, [0021, 0026-0027, 0029], MOSS-PULTZ, [0079, “information provided during creation of the corresponding Asset Record 150, and the current date and time”).

Regarding Claim 20, the combined teaching of Ebrahimi, MOSS-PULTZ and Lavender teaches wherein the document is formatted according to a predetermined plain text document formatting standard (Lavender, [0102], “in an electronic message format, such as an e-mail, a short messaging service (SMS) message”).  

Regarding Claim 21, the combined teaching of Ebrahimi, MOSS-PULTZ and Lavender teaches wherein the document formatting standard does not require a document end tag (Lavender, [0102], “in an electronic message format, such as an e-mail, a short messaging service (SMS) message” which does not require a document end tag).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Examiner, Art Unit 2497